    }"                                                 /
                                                      f
G        •   '   ),

    AO 245B (Rev. 02/08/2019) Judgment in a Criminal P$ty Case (Modified)                                                             Page I of!   LO
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                          ' JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                     v.

                           Gerardo Morales-Servin                             Case Number: 3:19-mj-21852

                                                                             Frank A Balis
                                                                             Defendant's Attorne


     REGISTRATION NO. 74862298
     THE DEFENDANT:
                                                                                                               MAY O'f 2019
      ~ pleaded guilty to count(s) _l~o~f~C~o~m:ii_p!Jll~aiii:'nt!_t_ _ _ _ _ _ _ _ _ _-1-=~~~~~~~~~TAI
         D was found guilty to count(s) -------i"~-----------1;!~=="""'~-"-7'""'"':;..;;.""""
           after a plea of not guilty.           \
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                  Nature of Offense                                                         Count Number(s)
     8:1325                           ILLEGAL ENTRY (Misdemeanor)                                               1

         D The defendant has been found not guilty on count(s)
                                        -------------------
         0 Count(s)                         dismissed on the motion of the United States.
                         ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   itt- TIME SERVED
             ~
             Assessment: $10 WAIVED l2l Fine: WAIVED
         l2l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States. Attornt;y of any material change in the defendant's economic circumstances.

                                                                            Thursday, May 9, 2019
                                                                            Date oflmposition of Sentence


         Received     ---;?:<
                          /    -
                      ~DU~SM~;;:::;:;)-~r-------
                                                                                  w~~u~ESTANLE              NE
                                                                                            ATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                              3:19-mj-21852
